Cole, Ch. J.
The only question presented by this record .for our determination is, whether a public square of a city is liable to sale on execution against the city for •its general indebtedness. The question is neither new nor difficult.
The cities of our state hold the titles to the streets, alleys and public squares in trust for the public; and, upon principle, such trust property can no more be sold to satisfy the debts of the city than can any other trust property be sold to satisfy the individual debts of any other trustee. The property so held by the city can only be used for the purposes to which it was dedicated. It cannot be sold to satisfy its debts. This was' directly so held in The City of Alton v. Illinois Trust Co., 12 Ill. 38. Nor can the legislature authorize an appropriation of the property to any other than the trust purposes. Warren v. Mayor of Lyons, 23 Iowa, 351, and authorities there cited. It is not a question of exemption from execution sale under the statute.
Affirmed.